Exhibit 10.37

PRODUCT MANUFACTURING AGREEMENT

This Product Manufacturing Agreement (the “Agreement”) is entered into as of
December 1, 2011, by and between RF Monolithics, Inc., a corporation duly
organized under the laws of the State of Delaware, having its principal place of
business at 4441 Sigma Road, Dallas, TX, 75244, U.S.A. (hereinafter referred to
as “Company”) and Tai-Saw Technology Co., Ltd. a corporation duly organized and
existing under the laws of the Taiwan with its principal place of business at
No. 3, Industrial 2nd Rd., Ping-Chen Industrial District, Taoyuan, 324, Taiwan,
R.O.C. (hereinafter referred to as “Contractor”). A Party to this Agreement is
sometimes referred to herein as a “Party” and more than one Party hereto are
sometimes referred to collectively as the “Parties”. This Agreement and that
certain VWO Die Manufacturing Agreement dated the date of this Agreement
supersede that certain Product Manufacturing Agreement effective November 1,
2009, as amended.

RECITALS

WHEREAS, Company and Contractor desire to enter into an agreement for certain
manufacturing and production services for Product, whereby Contractor will
Manufacture (defined below) for Company certain Product at the Factory (defined
below) in accordance with the Specifications (defined below) and instructions of
Company;

NOW THEREFORE, in consideration of the premises and mutual promises, covenants
and agreements hereinafter set forth, the Parties hereto agree as follows:

1. Definitions.

1.1 General. The terms set forth below in this section 1 shall have the meanings
ascribed to them below, or as ascribed in the paragraph referenced:

Affiliate: with respect to any Person, shall mean any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

Annual Review Process: shall mean the process conducted by Company and
Contractor to review commitments for the coming year concerning Product pricing,
production levels, inventory levels, Product quality and reliability, and
service levels. This process normally occurs during Company’s first fiscal
quarter (the three months ending November 30), to review the previous year’s
performance.

Approved Vendor: see paragraph 2.4 of this Agreement

Approved Vendor List: see paragraph 2.4 of this Agreement.

 

   Page 1 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

Best Efforts: a Party’s reasonable and prudent efforts in accordance with the
commercial practice of Manufacture

Change in Control: see paragraph 19.2.3 of this Agreement.

Change Procedure: see paragraph 2.2.2 of this Agreement.

Consignment: property, including but not limited to equipment, Product and
Materials, that is owned by Company that is used by Contractor to fulfill the
purposes of this Agreement.

Control Plan: A representation of Contractor’s process flow, process parameters
and controls, and action responses to out-of-control situations associated with
Product Manufacture, which is used by Contractor to support Product Manufacture
for Company.

Critical Processing Supplies: those consumable supplies used in Manufacture of
Product that have been found by Company to have a direct impact on the yield,
quality, reliability or performance of Product, and are thus required to be used
in Manufacture of Product by Contractor by virtue of inclusion on the Approved
Vendor List.

Defective Unit: Product returned from Company’s customers or Company’s other
contractor(s) that do not meet specification due to fabrication or assembly
processing problems. See paragraph 2.8 of this Agreement.

Delivery Date: the date on which the finished Product is delivered to the
freight forwarder designated or approved by Company.

Delivery Point: see paragraph 9.2 of this Agreement.

Die: individual unpackaged SAW devices, inductors, or custom integrated circuit
devices, either in diced or wafer form whether purchased or fabricated by
Contractor. Die sold separately to Company are subject to the terms of the
Separate VWO Die Supply Manufacturing Agreement.

Electrical Test: a verification of the electrical functions of Product.

Engineering Change Procedure: Company’s documented and controlled procedure for
making revisions to drawings, process procedures, test specifications and other
official documents used to Manufacture Product.

Equipment: any equipment used for a Product production line, including but not
limited to manufacturing and Electrical Test equipment, whether solely owned by
Company (Provided Equipment), Contractor, or jointly owned by Company and
Contractor (Shared Equipment).

 

   Page 2 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

FCA: Free Carrier as defined in Incoterms 2010 as published by the International
Chamber of Commerce.

Factory: Contractor’s manufacturing facility for Product located at either
Taoyuan, Taiwan or Wuxi, China.

Final Lot Acceptance Test: the series of electrical and physical performance
tests and visual inspections performed by Company representatives as the last
step in the manufacturing process to ensure compliance to Company Specifications
and Product’s fitness for use or sale.

Finished Goods: any Product that is 100% complete, inspected, tested, and either
stored in Contractor’s warehouse facilities, or packed in a shipping container
awaiting shipment.

Finishing Materials: shipping tubes, reels, waffle packs, gel packs and similar
items, labels, tickets and shipping cartons used to ship Finished Goods per
Company Specifications

Improvements: shall mean any invention, information, development, technology or
modification, of any nature or form, and any part or combination of parts, or
method of using or manufacturing such part or combination of parts, developed
during the term of this Agreement by either Company or Contractor, which would
improve a Product, including, without limitation, any development the use of
which affects the Product in any of the following ways:

 

  –

Reduces costs;

  –

Improves performance;

  –

Improves handling, yields or productivity in the manufacturing process;

  –

Broadens applicability;

  –

Increases marketability, or

  –

Improves appearance.

Indemnified Amounts: see paragraph 18.1 of this Agreement.

Indirect Materials: any and all Materials which are used and consumed during the
practice of Manufacture but which do not become, and are not identifiable, as a
physical part of Product (e.g., solvents, adhesives, gloves, etching fluids,
photoresist, etc.)

Joint Intellectual Property: see paragraph 22.4 of this Agreement.

Manufacture: the complete process of assembly and test of Product into Finished
Goods, using one or more Piece Parts such as Die or Package(s), as required
under this Agreement.

 

   Page 3 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

Manufacturing Data: all data prepared or collected in connection with the
performance of services under this Agreement, including, but not limited to, any
reports, compilations of data, drawings, sketches, formulas, designs, analyses,
graphs, notes, memoranda and notebooks.

Manufacture Defect: any defect that is attributable to the Manufacture of
Product by Contractor under this Agreement.

Materials: all raw materials, Critical Processing Supplies (as defined above)
Finishing Materials and wafers required by Contractor to Manufacture Products.

New Product: new items or variations of current Product that Company and
Contractor have agreed in writing to be covered by this Agreement.

Package: with reference to Manufacture of Product, a container for a designated
and specified set of Piece Parts that upon completion of Manufacture can become
a Unit of Product.

Person: any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.

Piece Parts: the individual components that are used to make up a Product such
as headers, Package(s), lids and substrates. Piece Parts are Materials.

Product: means all products produced by Contractor for Company pursuant to this
Agreement. Product excludes (i) RLF produced products and (ii) Spirals
fabricated on TST’s other product fabrication equipment using TST’s fabrication
processes. From time-to-time the description of and Specifications for
Product(s) may be amended by change requests and the introduction of New
Products in accordance with paragraphs 2.2 and 2.3 of this Agreement.

Provided Equipment: any equipment, including but not limited to, manufacturing
and Electrical Test equipment, including test fixtures, supplies, Materials, and
documentation which Company provides to Contractor for use in providing services
under this Agreement and for which Company retains ownership.

Purchased Materials: Materials purchased and used by Contractor to Manufacture
Product for Company. Examples of Purchased Materials are Critical Processing
Supplies, wafers, package(s), and lids.

Purchase Order: document issued and used by Company to authorize Contractor to
Manufacture Product. This is the only document used by Company to authorize
Contractor to Manufacture Product. See section 6 of this Agreement.

 

   Page 4 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

Quality Standards: the body of information contained in Company quality
documents and procedures such as Company’s “Workmanship and Quality Standards”
that describe Product’s fitness for sale or the quality and reliability of
Product.

Quarterly Operations Reviews: the process conducted by Company and Contractor to
review such items as yields, cycle times, delivery performance, quality metrics,
inventory levels and cost reduction roadmaps. This process normally occurs
within 3 weeks of the end of Company’s fiscal quarters (which ends on Nov. 30,
Feb. 28, May 31, and Aug. 31).

RLF: RFM Legacy Fab, which is a Contractor wafer fabrication and processing
facility for which Contractor purchased equipment from Company for the purposes
of fabricating Die using RFM developed product fabrication processes.
Manufacturing of Die in the RLF is addressed in the VWO Die Manufacturing
Agreement and is not addressed by this Agreement.

SAW: Surface Acoustic Wave device.

Shared Equipment: any equipment, including but not limited to, manufacturing and
Electrical Test equipment, including test fixtures, supplies, Materials, and
documentation for use in providing services under this Agreement and that is
jointly owned by Company and Contractor.

Six-Month Forecast: see section 7 of this Agreement.

Specifications: drawings, criteria, and documented specifications including but
not limited to process flow chart, test flow chart, test specification, bills of
materials, mount-bond diagram, process procedures, Approved Vendor List, marking
diagrams, packaging and shipping specifications and Materials specifications.
Additional Specifications may be issued from time-to-time by Company as New
Products are introduced into Manufacture.

Spirals: individual unpackaged SAW devices that are produced by Contractor that
are sold as Finished Goods to Company, but using TST’s fabrication processes on
TST’s other product fabrication equipment. The manufacture of Spirals is
addressed in the VWO Die Manufacturing Agreement and is not addressed by this
Agreement.

Technical Information: any information which relates to the design, structure,
functions, operation, fabrication, Manufacture, use, lease, sale or other
disposition of Product or Equipment, and which is owned, developed, discovered
or otherwise acquired by Company at any time prior to the expiration or
termination of the term of this Agreement, and which is disclosed or transferred
by Company to Contractor, or which Contractor has access to or obtains, or which
becomes known to Contractor, under or pursuant to this Agreement.

 

   Page 5 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

Technical Data: any tangible medium embodying Technical Information, which is
owned, developed, discovered or otherwise acquired by Company at any time prior
to the expiration or termination of the term of this Agreement, including but
not limited to plans, Specifications, material lists (bills of materials),
machine drawings, software and instructions, whether in human or machine
readable form.

Tools and Fixtures: holding, locating or interfacing aids that are necessary to
facilitate the fabrication, assembly, testing, inspection, packing and shipping
of Product. Typical Tools and Fixtures include, but are not limited to test
fixtures, sealing fixtures and wire bonding fixtures and Die mounting fixtures.

USD: United States dollars.

Value Added: the price for Materials that Contractor provides and Manufacture
that Contractor performs for Product supplied by Contractor.

Workweek: the seven (7) calendar days beginning on Monday and ending on Sunday.

1.2 Specialized Terms. Certain capitalized terms used only in one section of
this Agreement shall have the meanings ascribed thereto in such section and are
not included in this section 1.

2.          Services.

2.1         Manufacturing Services.

2.1.1 General. Contractor covenants and agrees to Manufacture the Products that
Company requests it to Manufacture at the Factory utilizing Materials and any
Provided Equipment Company consigns to Contractor and/or Materials purchased by
Contractor, and Tools and Fixtures, machinery, equipment, and computer systems
of Contractor. Contractor agrees that the Manufacture of Product hereunder shall
be carried out in a good and workmanlike manner in compliance with the
Specifications and instructions of Company provided to Contractor in writing
from time-to-time as specified herein. Contractor agrees to provide fabrication,
manufacturing and production services to meet Company’s Manufacture requirements
in accordance with section 6 of this Agreement. Changes to forecast shall not
affect Product pricing, unless mutually agreed in writing by the Parties hereto.
Contractor shall have available to Manufacture Product all facilities,
employees, Equipment (whether owned equipment, by Contractor or Shared Equipment
or Provided Equipment), spare parts for owned equipment and Provided Equipment,
computer systems and any other items required to Manufacture the Product ordered
by Company. Company shall provide to Contractor all Specifications, manuals and
other relevant documentation, any special equipment, necessary to Manufacture
Product.

 

   Page 6 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

2.1.2 Use of Contractor Processes; Control Plans: Contractor may use its
standard processes, so long as they conform to Company’s Specifications and
quality requirements and are approved in writing by Company prior to their being
used to Manufacture Product. Company shall approve Contractor’s Control Plans,
and such Control Plans shall be consistently maintained by Contractor as long as
Contractor manufactures Product.

2.1.3 Materials: Contractor shall Manufacture Product using Materials and
Critical Processing Supplies procured from suppliers on Company’s Approved
Vendor List or provided on Consignment from Company, and using manufacturing
processes approved by Company.

2.1.4 Tools and Fixtures: Company may provide sufficient quantities of Company
developed Tools and Fixtures necessary to Manufacture a limited quantity of
Product and provide insight to Contractor regarding the use of Tools and
Fixtures in the Manufacture of Product. The exact quantity of Tools and Fixtures
necessary for Manufacture of such limited quantity of Product will be determined
through discussion between Company and Contractor. Contractor has the
responsibility to procure or fabricate at Contractor’s sole expense, additional
Tools and Fixtures needed to support increasing volumes of Product required by
Company Purchase Order(s). Contractor also has the responsibility to maintain,
at Contractor’s sole expense, any and all Tools and Fixtures used, whether
consigned by Company or procured or fabricated by Contractor.

2.2 Changes and Revisions.

Contractor agrees that any change to any manufacturing process used by
Contractor to Manufacture Product, Critical Processing Supplies, Specifications,
Tools and Fixtures, or outsourcing services affecting Manufacture of Product
shall be approved in writing by Company prior to implementation by Contractor.

2.2.1 Company Requested Changes: Company shall have the right at any time to
make changes in drawings, designs, Specifications, Materials, packaging,
quantities of Product ordered (except as restricted by the Table in section 7),
time and place of delivery and method of transportation. Company will request
changes by submitting an Engineering Change Notice using Company’s Change
Procedure, a request for change(s) in Delivery Date(s), revised shipping
information or similar document. Submission must be in writing and can be
transmitted using electronic means such as facsimile or electronic mail.
Contractor has five (5) working days to review and reject Company requested
changes. If Contractor does not provide timely notice of rejection of any
changes, it shall be deemed to have accepted all changes not so rejected,
subject to reasonable price adjustments attributable solely to such change.
There will be no change in manufacturing or production service until accepted,
in writing, or by failure to provide timely notice of rejection, by Contractor.
If any such changes cause an increase or decrease in the cost or the time
required for performance of Company’s Purchase Order, Contractor shall notify
Company in writing (stating the amount of the increase or decrease) within five
(5) working days, after receipt of such notice. If such notice concerning an
adjustment to cost or time required for performance is timely given, an
equitable adjustment shall be made. Contractor agrees to proceed with the
performance of this Agreement in accordance with Company Purchase Order(s) with
regard to Product not affected by the request for change.

 

   Page 7 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

2.2.2    Specification Change Procedure: Changes to Specifications by Company
will be made according to Company’s Engineering Change Procedure (RFM Procedure
000-0101-001) (the “Change Procedure”). Contractor will be notified of the
revision to Specifications by transmission of a revised Specification document
by facsimile or electronic mail. Contractor shall provide acknowledgment of
receipt of the revised Specification document by facsimile or electronic mail
within 3 working days after receipt. Simultaneously, Contractor shall inform
Company if Contractor cannot implement the revision as required. If Contractor
does not provide timely notice of its inability to implement the required
revisions, it shall be deemed to have agreed to such revisions, subject to
reasonable price adjustments attributable solely to such change.

2.2.3    Contractor Requested Specification Changes: If Contractor proposes to
change the Specifications with respect to any Product, it shall provide Company
written notice thereof and shall implement such changes only upon written
consent from Company. In no event shall Contractor Manufacture Product other
than strictly in accordance with the Specifications or amendments thereto, which
Company has approved in writing. Company will not unduly withhold approval of
requested changes, but Contractor recognizes that approval for Contractor
requested changes to Specifications may require significant investigation and
possibly interactions with customers, all of which may take considerable time to
accomplish. Company will endeavor to keep Contractor informed regarding the
status of requested changes.

2.3    New Product.

Company may from time to time request Contractor to Manufacture, and perform
prototype and pilot testing for any future versions of Product developed after
the date of this Agreement by Company (each a “New Product”). Such request shall
be accompanied by all Specifications and other relevant documentation necessary
to Manufacture the New Product. Upon receipt of such information, Contractor
shall provide to Company the price to perform prototype and pilot Manufacture
for such New Product and the estimated time schedule required to implement the
Manufacture of the New Product. Contractor shall not be obligated to Manufacture
or perform any services hereunder with respect to such price and time schedule
for implementation until Contractor and Company agree to such price and time
schedule.

 

   Page 8 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

2.4 Approved Vendor List.

With respect to each component part comprising Materials and Critical Processing
Supplies Company shall maintain and provide to Contractor a list of suppliers
approved by Company to supply Materials (the “Approved Vendor List”). Company
may remove any supplier from or add any supplier to the Approved Vendor List
with respect to any component part comprising Materials by giving notice thereof
to Contractor. A supplier or vendor not on the Approved Vendor List shall not
provide Materials or services for the Manufacture of Product without Company’s
written authorization. Contractor may request removal or addition of a supplier
to the Approved Vendor List at any time by submitting a written request thereof
to Company.

Copies of Company pricing agreements shall be supplied to Contractor for
Purchased Materials unless prohibited by agreement with the vendor or applicable
law. Company will request Approved Vendors to offer Contractor the same pricing
and payment terms as provided to Company for Purchased Materials.

In case Company decides to, or approves any Contractor request to, remove any
supplier from or add any supplier to the Approved Vendor List, then the Parties
shall re-evaluate the price of Product.

2.5 Yield.

Both Parties understand and agree that production yield is a primary driver for
manufacturing cost effectiveness and agree to strive to continually improve
yields for Product.

Incoming test and inspection, or an equally effective method, shall be used by
Contractor to ensure that acquired Product,, Package(s), Critical Processing
Supplies and Materials conform to Specifications prior to their introduction
into Contractor’s Factory.

2.5.1 Yield Responsibility: Optimization and stability of assembly and test
yield for Product shall be the responsibility of Contractor.

2.5.2 Failure Analysis Due to Yield Loss: Should Company encounter unacceptable
yield loss at Final Lot Acceptance Testing, Company may request that Contractor
institute containment actions to reduce the unacceptable yield loss at Final Lot
Acceptance Testing and perform a test, a series of tests, or take other
appropriate actions to determine the root cause of the unacceptable yield loss,
and to institute corrective actions to prevent further occurrences of
unacceptable yield loss at Final Lot Acceptance Testing. All such containment
actions, tests performed and corrective actions will be paid for by Contractor.
However if it is determined that the unacceptable yield loss at Final Lot
Acceptance Testing is directly attributable to the actions of Company,
Contractor may request reimbursement from Company.

 

   Page 9 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

2.6     Annual Review Process.

Company and Contractor shall meet annually to review performance under this
Agreement (Annual Review Process). Such review shall include, but not be limited
to, review of Contractor’s performance to Company’s Specifications and quality
and service standards, inventory levels, Product pricing, and actual and
potential cost reductions which would impact prices charged to Company for
Manufacture of Product.

2.7     Quarterly Operations Review Process.

Company and Contractor shall conduct Quarterly Operations Reviews. Such meetings
shall include, but not be limited to, review of Contractor’s Product cycle
times, delivery performance, quality metrics, inventory levels and cost
reduction roadmaps and results. The meeting may be scheduled to combine with
other reviews, such as the annual review, or may be held via conference
telephone call or video conference.

2.8     Return Services.

2.8.1   Contact With Third Parties: Company will be the recognized source for
Product and will be the sole contact with Company’s customers. Company will
issue all warranties to third parties for Product, but will be entitled to
exercise its rights under paragraph 2.8.2 against Contractor as to any defects
therein.

2.8.2   Authorization for Returns: Product returns from third parties will be
authorized by Company in accordance with Company’s written procedures. Company
may perform the initial failure analysis on returned Product. Those units
indicating a defect due to assembly processing (Defective Unit) will be shipped
to Contractor for confirmation or performance of failure analysis at
Contractor’s expense. Contractor is responsible for defining and implementation
of containment actions, if any, and corrective actions to prevent future
occurrences of the defect at his sole expense. Company shall approve of
containment and corrective actions prior to implementation by Contactor.
Contractor’s liability as a result of any such defect shall be to provide a well
performing and reliable replacement Unit for each Defective Unit or compensation
to Company for the amount charged to Company for each Defective Unit.

3.         Technical Assistance.

Contractor may, either orally or in writing, request technical assistance from
Company at any time. Such assistance can be in the form of telephone, e-mail,
facsimile correspondence or in-person interaction at either Company’s facilities
in Dallas or at Contractor’s Factory. If Contractor requests technical
assistance outside Company’s facility, Company agrees to make available to
Contractor the consulting services of engineering, quality and manufacturing
specialists (hereinafter referred to as “Engineers”) that it has to assist
Contractor in the Manufacture of Product. Should Contractor request technical
assistance from Company outside Company’s facility, both Parties will agree in
writing on compensation amounts, if any, and payment terms for the technical
assistance prior to initiation of the technical assistance. Company agrees to
dispatch Engineers in a timely fashion to provide requested assistance to
Contractor after such agreement has been reached. Contractor agrees to remit
payment, if any, for technical assistance of Company Engineers within thirty
(30) days after submission of a proper invoice by Company to Contractor, or in
accordance with agreed-to amounts and terms as indicated above.

 

   Page 10 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

4.         Other Support Services.

From time-to-time during the term of this Agreement, Company may request
Contractor to perform other support services. In connection with the performance
of any other support services, Company shall specify the services that Company
desires Contractor to perform. Contractor shall notify Company within five
(5) working days after receipt of Company’s request of their intent to provide
the requested service. If Contractor intends to provide the requested service,
Contractor shall furnish Company the estimated time schedule to implement or
complete the services and the estimated cost to Company. All prices and
scheduled delivery quantities and times will be detailed in a Purchase Order
issued by Company to Contractor.

5.         Data.

Contractor will periodically supply Company with reasonably requested data
including, but not limited to, electrical performance of Product, process
parameter variation, inventories and production status. The frequency and format
of the reporting will be agreed upon by Company and Contractor.

6.         Purchase Orders.

Company shall provide Contractor with a Purchase Order for Manufacture of
Product. Such Purchase Order is Contractor’s sole authorization for Manufacture
of Product and invoicing Company for Product delivered. Contractor assumes full
risk and responsibility, and Company shall not be required to share risk in any
case where Contractor manufactured Product for which no Purchase Order(s) was
placed by Company to Contractor. Contractor agrees to immediately cease
manufacturing of Product in each case where Company is forced to cancel Purchase
Order(s) for Product as a result of one or more Company customer Purchase Order
cancellations. Contractor agrees to acknowledge Company’s Purchase Order within
three (3) business days from receipt by e-mail or other electronic means, or
notify Company that it needs a longer period of time to accept Company’s
Purchase Order. The Purchase Order shall come into force and effect from the
date of Contractor’s acknowledgment of Company’s Purchase Order. Contractor, as
well as Company, shall be bound by all terms and conditions set forth in the
Purchase Order consistent with the terms and conditions herein agreed upon. The
Purchase Order will specify the Product, respective quantities, authorized price
and Delivery Date(s). The price payable to Contractor for any Product that has
been sold to Company before the date of this Agreement shall be the price at
which such Product most recently was sold by Contractor to Company (including
applicable quantity discounts) until changed by mutual agreement or in
accordance with the terms of this Agreement. Pricing will not be effective for
New Product until agreed to by both parties. In the event of any disagreement
between a Purchase Order and this Agreement, the terms of this Agreement shall
prevail.

 

   Page 11 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

6.1 Release of Work Orders to Manufacture Product. Company Purchase Order(s)
provide Contractor with authorization to release Contractor internal work orders
for Manufacture of Product. Contractor agrees not to release internal work
orders that result in greater quantities of Product being manufactured than
authorized by Company Purchase Order(s), factoring in normal yield and line
losses. Contractor also agrees to take into account residual quantities of
Product remaining from completion of previous internal work orders for the same
Product when deciding on the quantity of Product to be released into
manufacturing to fulfill new Company Purchase Order(s).

6.2 Production and Delivery Dates. The Purchase Order shall specify a Delivery
Date that is reasonably acceptable to Contractor. If applicable, Contractor
agrees to allocate sufficient capacity for Manufacture of Product to meet
Company’s required Delivery Date(s). If applicable, Company agrees to supply
Materials a minimum of one day prior to the associated starts at Contractor.

7.         Forecasts. Company shall endeavor to provide monthly a six (6) month,
rolling forecast of Product(s) to be manufactured by Contractor under this
Agreement (the “Six-Month Forecast”). Contractor shall acknowledge in writing
acceptance of each Six-Month Forecast or provide notice to Company of limited
Factory capacity within five (5) working days after receipt of each Six-Month
Forecast. Contractor acknowledges that the specific and summary information
contained in Company’s forecasts reflect Company’s best, full and complete
knowledge of potential future quantities of Product needed by Company at the
point in time when the forecast is prepared, and are subject to substantial and
possibly dramatic change over the period of time the forecast covers. Contractor
acknowledges and agrees that such forecasts are provided for planning purposes
only, and are not in any way an authorization by Company for Contractor to
Manufacture Product.

The following Table shows the purpose of Company Purchase Order(s) and
forecasts, as well as the allowable variations of the forecasts and the
responsibilities of the Parties in providing or using these documents.

 

Schedules    Purpose of Schedule    Variations

Purchase

Order

  

Defines quantity of Product Company will purchase from Contractor,

Authorizes Contractor to Manufacture Product,

Authorizes Shipment (Contractor), Receiving (Company),

Invoicing (Contractor) and Payment (Company)

   Only by changes, in writing, from Company

 

   Page 12 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

Six-Month Forecast        Provided for capacity, equipment, Materials and labor
planning purposes only.    First month total volume is fixed by Company Purchase
Order(s), but line items may change. Second and subsequent months may change in
total and line item amounts in accordance with fluctuations in customer demand
as reflected in Company Order(s)

7.1     Forecast and Demand Changes. In the case where demand for ordered
Company Product suddenly and significantly drops, forcing Company to cancel
existing Purchase Order(s), Contractor agrees to take any and all actions to
return and/or cancel his orders for, and purchases of, Materials for the
cancelled portion of Company Purchase Order(s). Contractor agrees to make any
reasonable effort to use and/or plan to use Materials affected by the
cancellation of Company Purchase Order(s) to Manufacture its own or other
companies’ products. Contractor agrees to immediately cease Manufacture of all
Product affected and only complete Manufacture of the quantities of Product not
affected by the canceling of Company Purchase Order(s).

In the case where Company’s forecast suddenly and significantly increases due to
unexpected increases in customer demand, Company and Contractor agree that any
purchases of Materials to cover such demand will be handled in accordance with
paragraph 8.1 of this Agreement.

8.         Inventory Risk Sharing. Company will provide inventory support to
Contractor on the terms and conditions set forth in this section 8 (which for
the sake of clarity includes all of paragraphs 8 through 8.7).

8.1 Exclusions: Notwithstanding anything in this section 8 to the contrary,
Company shall not provide financial support for excess inventory caused by:

(i) cancellations of orders by other customers of Contractor, or

(ii) Contractor purchasing or manufacturing inventory when it knows, or through
the exercise of reasonable care should know, that such action will result in
excess inventory for any reason, including without limitation improved yields,
lower line losses or reduced forecasts by Company or any other customer.

8.2 Inventory Management and Control. Contractor agrees to use its Best Efforts
to conduct its operations so as not to have excess inventory entitled to support
by Company under this section 8, consistent with prudent business practices.

 

   Page 13 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

8.3 Limitations of Support. In the case where Company elects to reimburse
Contractor for 50% of the value of the excess inventory, Company’s total
liability for all categories of excess inventory reimbursement shall be a
maximum of USD 30,000 per quarter in the aggregate for all agreements that are
in place between Contractor and Company, except in the case where excess
inventory is a consequence of Company and Contractor having jointly agreed to
the speculative purchase of Materials per paragraph 8.4.1 or to the speculative
Manufacture of Product under paragraph 8.5.4 of this Agreement.

8.4 Excess Materials Inventory

8.4.1 Excessive Materials Purchases: Contractor agrees to consult with Company
and obtain agreement regarding the purchase of any quantity of Materials in
excess of that required to fulfill Company Purchase Order(s) and forecast
(factoring in normal yield and line losses), including excess Materials that
would result from a minimum order requirement being imposed by one or more
suppliers, prior to Contractor transacting the purchase of such Materials.
Company agreement shall be provided in writing through electronic mail or
facsimile. Company agrees to prompt dispatch of notification once agreement has
been reached. Contractor agrees not to submit purchase orders to suppliers for
such Materials until agreement as to quantity is received in writing from
Company.

8.4.2 Timing and Factors to be Considered in the Determination of Excess
Materials Inventory: Excess Materials inventory shall be determined at the end
of each fiscal quarter of Company. Company and Contractor agree that the actual
risk of excess Materials inventory is governed by the lead times to acquire
Materials to Manufacture the quantities of Product to fulfill Company Purchase
Order(s). Company and Contractor also agree that certain other factors such as
actual yield versus forecasted yield, line loss, minimum order quantities and
the existence of additional Company Purchase Order(s) and/or other Contractor
demand shall be considered in the determination of excess Materials inventory.

8.4.3 Determination of Excess Materials Inventory: The amount of excess
Materials inventory at the end of each Company fiscal quarter will be the amount
of Materials inventory actually on hand that has been idle for six months or
more, adjusted as provided in paragraphs 8.4.3.1 and 8.4.3.2 of this Agreement.

8.4.3.1 Exclusions: Contractor agrees not to include in the calculation of such
excess Materials inventory the following items:

(i) Any such Materials that were determined to be excess at the end of any
previous period.

(ii) That quantity of Materials which has pending Company Purchase Orders which
will consume it at any point in time in the future.

(iii) Any Materials that Contractor could consume to fulfill its own or other
customers’ requirements or orders.

 

   Page 14 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

  (iv) Any amount of safety or buffer stock (that amount of Materials inventory
Contractor customarily keeps on hand to cover unanticipated Company or
Contractor’s other customer(s)’ purchase order increases or changes in
purchasing lead times for Materials or Piece Parts).

 

  (v) Any amount of Materials resulting from Improvements made to the
manufacturing process that would have otherwise been consumed by Company and
other Contractor’s customer(s)’ purchase order(s).

 

  (vi) Any amount of Materials Contractor purchased to obtain price breaks,
preferential treatment, etc.

 

  (vii) Any amount of Materials purchased which were over and above the amount
of Materials required to Manufacture Product to comply with Company and
Contractor’s other customers’ forecasts (taking into consideration inventory on
hand at the start of the fiscal quarter), plus normal Contractor yield losses
and line shrinkage, without advance authorization per paragraph 8.4.1 above.

 

  (viii) Any amount of Materials for which no Purchase Order(s) were placed by
Company to Contractor for Product that would have consumed such Materials.

 

  (ix) Excess Materials inventory resulting from actions described in paragraph
8.1 above.

8.4.3.2 Inclusions: Company agrees to include the following items in the
calculation of excess Materials inventory:

 

  (i) That amount of Materials over and above that required to fulfill Company
Purchase Order(s) during the six (6) month period prior to the end of a
particular Company fiscal quarter, and which were purchased by Contractor under
the circumstance where supplier imposed a minimum order quantity, and no Company
Purchase Orders or Contractor’s other customer(s)’ purchase orders exist which
would consume such Materials; so long as the requirements of paragraph 8.4.1 of
this Agreement were met regarding such Materials.

 

  (ii) That amount of Materials purchased by Contractor for potential
consumption during the six (6) month period prior to the end of a particular
Company fiscal quarter and not consumed by Company Purchase Order(s) that were
purchased in accordance with the provisions of paragraph 8.4.1 above, and which
do not have pending Company Purchase Orders or Contractor’s other customer(s)’
purchase orders which will consume such Materials at some point in time in the
future.

 

   Page 15 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

8.4.4 Indirect Materials: Contractor agrees to not include any Indirect
Materials in the determination of excess Materials inventory.

8.4.5 Determination of the Value of Excess Materials Inventory: The value of
such excess Materials inventory will be determined by multiplying the quantities
of each type (part number) of Materials so determined to be excess pursuant
paragraph 8.4.3 above by the actual price(s) paid by Contractor for the
Materials.

8.4.6 Not Used.

8.4.7 Subsequent Demand for Excess Materials Inventory: If demand for
Contractor’s excess Materials (including but not limited to Company’s orders)
develops during the subsequent six-month period following the determination that
excess Materials inventory exists which would consume all or a portion of the
excess Materials, Contractor shall use the excess Materials inventory to fulfill
such product demand. In this case, Contractor agrees to purchase back Company
owned excess Materials needed to fulfill the new demand at the same price
Company paid Contractor as defined in paragraph 8.4.5 above before placing its
purchase orders for new Materials with suppliers.

Contractor understands and agrees that Company has the right to develop and
institute special sales programs that are designed to create demand for such
excess Materials during the subsequent six-month period.

If no demand develops for any or all of the excess Materials during the
subsequent six (6) month period after the determination that excess Materials
inventory exists, Contractor, with Company’s approval, shall take steps to sell
the excess Materials inventory or reclaim any precious metals from the excess
Materials inventory owned in total by Company and Contractor. Contractor shall
seek Company’s approval of the sale or reclamation of such inventory, and
Company must agree in writing prior to the sale or reclamation activity. In the
case where Contractor sells or reclaims the precious metals from the excess
Materials inventory, Contractor will reimburse Company for 50% of the proceeds
from such sale or reclamation activity.

8.4.8 Company Election to Manufacture Product from Excess Materials Inventory:
In the case where Company elects to have Contractor Manufacture finished goods
from the excess Materials inventory, Company will issue Purchase Order(s) to
Contractor specifying the exact part numbers, quantities and requested Delivery
Date(s) for Product(s) to be made using the excess Materials inventory.

 

   Page 16 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

8.5         Excess Product Inventory.

8.5.1 Timing and Factors to be Considered in the Determination of Excess Product
Inventory: Excess Product inventory shall be determined at the end of each
Company fiscal quarter. Company and Contractor agree that certain factors such
as actual yield versus forecasted yield, actual line loss versus estimated line
loss, safety stocks, and the existence of Company Purchase Orders for future
delivery of Product shall be considered in the determination of excess Product
inventory.

8.5.2 Determination of the Quantity of Excess Product Inventory: The amount of
excess Product inventory at the end of each particular Company fiscal quarter
will be equal to the quantities of Product Contractor has on hand in inventory
that has been idle for six months or more, adjusted as provided in paragraphs
8.5.2.1 and 8.5.2.2 of this Agreement.

8.5.2.1 Exclusions: Contractor agrees not to include in the calculation of such
excess Product inventory the following items:

 

  (i) Any such amount of Product which were determined to be excess at the end
of any previous period.

 

  (ii) That quantity of any Product which has pending Company Purchase Orders
which will consume it at any point in time in the future.

 

  (iii) Any amount of Product safety or buffer stock (that amount of Product
inventory which Contractor customarily keeps on hand to cover unanticipated
Company or Contractor’s other customer(s)’ purchase order increases).

 

  (iv) Any amount of Product inventory resulting from Improvements made to the
manufacturing process that would have otherwise been consumed by Company or
other Contractor’s customer(s)’ purchase order(s).

 

  (v) Any amount of Product inventory for which no Purchase Order(s) for such
Product were placed by Company to Contractor. Contractor agrees not to release
any work order for Product in quantities larger than prudent planning methods
would require fulfilling a particular Company Purchase Order.

 

  (vi) Any amount of Product resulting from actions or inactions of Contractor
pursuant to paragraph 8.1 (ii) of this Agreement.

8.5.2.2 Inclusions: Company agrees to include the following items in the
calculation of excess Product inventory:

(i) That amount of Product inventory manufactured by Contractor during the six
(6) month period prior to the end of a particular Company fiscal quarter, and
not consumed by Company Purchase Order(s), that were manufactured in accordance
with the provisions of paragraph 8.5.4 below, and not consumed by Company or
Contractor’s other customer(s)’ purchase order(s) during this period, and for
which no pending Company or Contractor’s other customer(s)’s purchase orders
exist that will consume such Product inventory at some point in the future.

 

   Page 17 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

8.5.3 Determination of the Value of Excess Product Inventory: The value the
excess Product inventory so determined in paragraph 8.5.2 above shall be
calculated by multiplying the excess inventory quantity of each Unit of Product
by the price paid by Company to Contractor for each Product (Unit price). The
total value of the excess Product inventory shall be calculated by summing the
values so determined of the individual part numbers of Product.

8.5.4 Excessive Product Manufacture: Contractor agrees to consult with Company
and obtain agreement regarding the Manufacture of any quantity of Product in
excess of that required to fulfill Company Purchase Order(s) and forecast
(factoring in normal yield and line losses) prior to the initiation of such
Manufacture. Company agreement shall be provided in writing through electronic
mail or facsimile. Company agrees to prompt dispatch of notification once
agreement has been reached.

8.5.5 Indirect Materials: Contractor agrees not to include any quantity of
indirect materials used in the manufacture of Product in the calculation of
excess Product inventory.

8.5.6 Subsequent Demand for Excess Product Inventory: If demand for Company or
Contractor’s other customer(s)’ products develops during the subsequent
six-month period following the determination that excess Product inventory
exists which would consume all or a portion of the excess Product, Contractor
shall use the excess Product inventory to fulfill such demand. In this case,
Contractor shall purchase back any Company owned excess Product needed to
fulfill the new demand at the same price Company paid Contractor as defined in
paragraph 8.5.3 above before manufacturing new Product to fulfill Company
Purchase Order(s).

8.7         Purchase of 50% of Excess Materials and Product Inventory: In the
event that Contractor elects for Company to purchase the excess materials
inventory pursuant to paragraph 8.4. or the excess Product inventory pursuant to
paragraph 8.5 of this Agreement, Contractor will perform a physical inventory of
the excess Materials and Product, sequester the excess Materials and Product in
a separate and secure area in such a manner as to preserve its quality and
integrity, prepare an accounting of the excess Materials and Product indicating
Company part number, type, quantity and value, and submit a statement reflecting
such accounting to Company in writing through normally acceptable methods of
physical or electronic transmission. Company has five (5) business days to
review and accept Contractor’s excess inventory document unless additional
information is required from Contractor. Both Company and Contractor agree to
support each other and diligently work toward settlement for excess inventory.
Once settlement is reached, Company will place a Purchase Order with Contractor
for fifty percent (50%) of such inventory; subject to the limitation set forth
in paragraph 8.3 of this Agreement entitled “Limitations of Support.” Contractor
will prepare and submit a corresponding proper invoice to Company, and Company
will reimburse Contractor in accordance with the invoice submitted under payment
terms then existing, or as negotiated between Company and Contractor at that
time.

 

   Page 18 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

9.         Deliveries

9.1 Notification of Late Delivery: Contractor shall Manufacture Product as
required by this Agreement and each Company Purchase Order. In the event that
Contractor cannot deliver the Product by the Shipping Date, Contractor will
notify Company, a minimum of one Workweek prior to the Shipping Date.

9.2 Delivery Point: Once Manufacture of Product has been completed, Contractor
shall be responsible for delivering the Finished Goods FCA, to a freight
forwarder specified by Company in its Purchase Order, or otherwise approved by
Company. “Delivery Point” as used in this Agreement shall mean the specific time
and location that the Product is delivered to Company specified freight
forwarder.

9.3 Time of Essence. Contractor acknowledges and agrees that time is of the
essence and delivery performance is crucial in Company’s evaluation of
Contractor’s performance. No partial shipments are allowed unless expressly
authorized in advance by Company on a case-by-case basis. Late deliveries will
be a subject of the Quarterly Review Process and may be subject to compensation
discussions.

9.4 Packaging for Delivery. Contractor agrees to package Product for delivery
and shipment in accordance with Company specifications, or if none are
specified, to package Product for delivery and shipment in accordance with
industry standards and his own best practices.

9.5 Risk of Loss. Company will insure Company consigned Materials against any
risk of loss during transit to and from Contractor and while located in
Contractor’s facility. Company will insure against risk of loss of any Provided
Equipment during transit to and from and while located in Contractor’s facility.

9.6 Delivery of Materials. Company will properly pack all Materials provided by
Company to facilitate safe transport to Contractor.

10.         Price and Payment.

10.1 Price and Payment of Manufacturing Services: During the term of this
Agreement, Company shall pay for the services provided by Contractor under
section 2 hereof for the Manufacture of Product in accordance with the Purchase
Order(s) issued by Company to Contractor and proper invoice(s) submitted by
Contractor to Company. The quantities and prices shown on Contractor’s invoice
must match those shown on Company Order(s) unless both Parties agree in writing
to such variation.

 

   Page 19 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

10.2 Invoice Amount Determination: Invoice pricing will be determined by the
unit price of Product as specified on the Purchase Order multiplied by the
actual quantity of Product delivered to satisfy such Purchase Order.

10.3 Invoices and Payment.

10.3.1 Invoices: With each shipment, Contractor will send Company an invoice for
all services provided by Contractor under section 2 hereof for Product(s)
Manufactured by Contractor and delivered to the Delivery Point. Company shall
pay Contractor the amount invoiced within thirty (30) days following the
issuance of such invoice unless additional time is required to resolve any
discrepancies.

10.3.2 Payment for Other Support Services: Payment for technical assistance to
Contractor by Company shall be invoiced in accordance with section 3 of this
Agreement. Payment for Other Support Services described in section 4 of this
Agreement will be invoiced according to paragraph 10.1 hereof. Payment for Other
Support Services associated with New Product will be invoiced separately
according to negotiated parameters as described in paragraph 2.3 and reflected
in the Purchase Order(s) issued by Company for New Product.

10.4 General Payment Terms: All invoicing for Product and services shall be
F.O.B. Taiwan, and payments due hereunder shall be denominated in United States
of America dollars, payments shall be made by wire transfer, and all bank fees
for such wire transfers shall be paid by Company.

11.         Inspection and Access by Company.

11.1 Inspection: Contractor hereby agrees to allow Company’s personnel access at
any time to the Factory, or other facilities at which the Products are being
manufactured or warehoused, during regular business hours in order for Company’s
personnel to ascertain compliance on the part of Contractor with the terms and
conditions of this Agreement and Specifications provided by Company in
connection with the process of Manufacture. Contractor shall provide competent
personnel to perform inventories of Materials, work in process inventory and
Finished Goods located at the Factory or other facilities where Product is being
manufactured or warehoused, and to otherwise support inspections by Company.

11.2 Acceptance: All shipments of Finished Goods are subject to Company’s
workmanship inspection, Electrical Test using Company Specifications and
procedures and quality audit upon receipt of Finished Goods in accordance with
Company’s Quality Standards. Acceptance of Products in no event constitutes a
waiver of any of Company’s rights or remedies arising from or related to
warranty requirements (including those set forth in paragraph 14.5),
nonconforming Products, or any other breach of this Agreement.

 

   Page 20 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

12.         Rejection.

12.1 Manner of Rejection: Company may reject any Product manufactured by
Contractor if such Product fails to meet the Specifications or contains a
Manufacture Defect when inspected by Company. Company shall notify Contractor
within five (5) days of receipt of the Product if the Product is rejected.
Company may, at its option, (i) return the Product to Contractor for rework,
(ii) rework the Product, and charge any labor cost, not to exceed Contractor’s
Value Added, to Contractor, or (iii) scrap the Product if it cannot be reworked.
If the Product is scrapped, Contractor shall, at the request of Company, replace
the Product so scrapped, or reimburse Company for the amount charged to Company
for the Product so scrapped.

12.2 Restrictions on Disposal of Rejected Products: Contractor may not, under
any circumstances or for any reason, sell or offer for sale, or otherwise
dispose of in any manner, any Products rejected hereby, without the express
written consent of Company.

13.         Representations, Warranties and Covenants of Company: Company
represents and warrants to Contractor, and covenants as follows:

13.1 Corporate Status and Good Standing: Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation with full corporate power and authority under its
articles of incorporation and bylaws to own and lease its properties and to
conduct its business as the same exists. Company is duly qualified to do
business as a foreign corporation in all states or jurisdictions in which the
nature of its business requires such qualification, except where the failure to
be so qualified would not have an adverse effect on such Party.

13.2 Authorization: Company has full corporate power and authority under its
articles of incorporation and bylaws, and its managers and members have taken
all necessary action to authorize it to execute and deliver this Agreement and
any exhibits and schedules hereto, to consummate the transactions contemplated
herein and to take all actions required to be taken by it pursuant to the
provisions hereof, and each of this Agreement and any exhibits hereto
constitutes the valid and binding obligations of Company, enforceable in
accordance with its terms, except as enforceability may be limited by general
equitable principles, bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally.

13.3 Non-Contravention: Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated herein or therein, does or
will violate, conflict with, result in breach of or require notice or consent
under any law, the articles of incorporation or bylaws of Company or any
provision of any agreement or instrument to which Company is a party.

13.4 Validity: There are no pending or threatened judicial or administrative
actions, proceedings or investigations which question the validity of this
Agreement or any action taken or contemplated by Company or in connection with
this Agreement.

 

   Page 21 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

  14. Representations and Warranties of Contractor: Contractor represents and
warrants to Company the following:

14.1 Corporate Status and Good Standing: Contractor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with full corporate power and authority under its
certificate or articles of organization and regulations to own and lease its
properties and to conduct its business as the same exists. Contractor is duly
qualified to do business as a foreign corporation in all states or jurisdictions
in which the nature of its business requires such qualification, except where
the failure to be so qualified would not have an adverse effect on such Party.

14.2 Authorization: Contractor has full corporate power and authority under its
certificate or articles of organization and regulations, and its board of
directors and stockholders have taken all necessary action to authorize it to
execute and deliver this Agreement and the exhibits and schedules hereto, to
consummate the transactions contemplated herein and to take all actions required
to be taken by it pursuant to the provisions hereof or thereof, and each of this
Agreement and exhibits hereto constitutes the valid and binding obligation of
Contractor, enforceable in accordance with its terms, except as enforceability
may be limited by general equitable principles, bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.

14.3 Non-Contravention: Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated herein or therein, does or
will violate, conflict with or result in breach of, or require notice or consent
under any law, the certificate or article or regulations of Contractor or any
provision of any agreement or instrument to which Contractor is a party.

14.4 Validity: There are no pending or threatened judicial or administrative
actions, proceedings or investigations which question the validity of this
Agreement or any action taken or contemplated by Contractor in connection with
this Agreement.

14.5 Warranty: Contractor warrants that (i) for a period of twelve (12) months
after the date of delivery to the Delivery Point (as defined in paragraph 9.2),
the Product it manufactures and delivers to Company will not contain any
Manufacture Defect, and (ii) Contractor has complied in all material respects
with all applicable local, foreign, domestic and other laws, rules, regulations
and requirements. THE FOREGOING WARRANTIES ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER EXPRESS AND IMPLIED WARRANTIES WHATSOEVER, INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE. In the
event of any breach by Contractor of the warranties contained herein,
Contractor’s liability shall be limited to an amount equal to the amount charged
to Company for the units delivered pursuant to this Agreement.

 

   Page 22 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Parties recognize that Materials may be
supplied by Company for use in the Manufacture of products. Contractor makes no
warranty to Company as to the quality or functionality of the Materials supplied
by Company.

15.    Labor

During the term of this Agreement, Contractor agrees that it shall be solely
responsible for the payment of all wages, fringe benefits, social security,
unemployment and similar expenses and taxes in respect of Contractor’s employees
and applicable to the Manufacture of Products and the performance of any
procurement services and support services contemplated under this Agreement. As
required by any applicable law, Contractor warrants and agrees that it has
produced and shall maintain in effect full statutory coverage for workers’
compensation, employers’ liability and disability insurance for all of its
employees. Contractor further agrees and warrants that it has and shall comply
with all applicable Taiwan national and local labor laws and other applicable
wage and hour and other labor laws, including without limitation, all child
labor, minimum wage, overtime and safety related laws.

16.    Ownership of Provided Equipment.

16.1 Ownership: Contractor understands and acknowledges that it shall under no
circumstances be considered to have any ownership or proprietary interest in
Provided Equipment during the term of this Agreement and until after Contractor
obtains a bill of sale from Company for Provided Equipment. Contractor agrees to
segregate any and all Provided Equipment on its company books, and label each
piece of Provided Equipment to conspicuously indicate Company’s ownership.
Contractor agrees that it will not mortgage, pledge, assign or borrow against
such Provided Equipment during the term of this Agreement and until after
Contractor obtains a bill of sale from Company for Provided Equipment.

16.2 Storage/Use: Contractor shall: (a) take delivery, store and use at the
Factory the Provided Equipment using the same degree of care as Contractor
exercises in respect of its own similar property; and (b) inform Company of the
exact location of the Provided Equipment if it is located outside Contractor’s
principal manufacturing or storage facilities. Contractor agrees to comply with
Company’s reasonable instructions as to the performance of any preventive
maintenance on any Provided Equipment. Said preventative maintenance shall be at
Contractor’s sole expense. All repairs will be the responsibility of Contractor
and at it’s sole expense.

17. Currency Risk Sharing. While the general payment terms are denominated in US
dollars (paragraph 10.4), the Parties agree to share currency risk and measure
this on a quarterly basis. Notwithstanding the fact that this Agreement was
entered into as of December 1, 2011, Company will reimburse Contractor for any
amounts that would have been due and payable under this section had it had been
effective September 1, 2011.

 

   Page 23 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

17.1 Principle of Allocation. The parties shall allocate the currency risks
resulting in the sale of Product under this Agreement using an initial Base
Conversion Rate of 1 United States dollar to 30.90 New Taiwan Dollars (the “Base
Conversion Rate”). When New Taiwan dollars appreciate in excess of five percent
(5%) against the Base Conversion Rate, Company shall reimburse Contractor fifty
percent (50%) of the appreciation in value of the Product purchased during the
applicable period. When New Taiwan dollars depreciate in excess of five percent
(5%) against the Base Conversion Rate, Contractor shall reimburse Company fifty
percent (50%) of the depreciation in value of the Product purchased during the
applicable period.

17.2 Quarterly Measurement Process.

17.2.1 Initial Base Conversion Rate. The initial basis for comparison shall be
the New Taiwan dollar to US dollar exchange rate agreed upon by the parties
(Base Conversion Rate or “BCR”) based on NT$30.90 Per US dollar.

17.2.2 Quarterly Currency Exchange Measurement. The rate shall be reviewed every
3 months that correspond to RFM fiscal quarters (each a “Quarter Period”). For
each Quarter Period, the currency exchange rate between the US Dollar and New
Taiwan Dollar will be reviewed. The daily conversion rates, expressed
arithmetically as the number of New Taiwan dollars that may be acquired with one
US dollar, will be averaged for the period covered by the appropriate Measuring
Dates (as defined in paragraph 17.2.3) to determine the “Most Recent Average” or
“MRA”.

17.2.3 Quarter Periods. The date for measuring exchange rate changes for each
Quarter Period (“Measuring Dates”) are the dates 5 days before the Quarter
Period starts and 5 days before the Quarter Period ends for the first three
fiscal quarters. This will allow time for the calculations to be done and
approval of reimbursement dollar amount (if any) no later then the first day of
the next quarter. The Quarter Period and Measuring Dates are as follows:

 

Quarter Periods

 

Measuring Dates

   

September 1 to November 30

          August 26 to November 25  

December 1 to February 28

      November 26 to February 23  

    March 1 to May 31

  February 24 to May 25  

        *June 1 to August 31

       May 1 to July 31  

* The Fourth Quarter Period also shall be used in the Annual Administrative
Procedures described in paragraph 17.5.

 

   Page 24 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

17.2.4 Determination of Need for Currency Pricing Adjustment. For each Quarter
Period, Company will calculate the currency change as the difference between the
Most Recent Average (MRA) and the Base Conversion Rate (BCR). The currency
change is converted to a percentage by dividing the currency change by the Base
Conversion Rate to arrive at the currency change percentage.

If the absolute value of the currency change percentage ((MRA-BCR)/BCR) is more
than 5% or less than -5%, there shall be a Currency Pricing Adjustment, or
“CPA”. If the currency change percentage is less than plus or minus 5%, no
Currency Pricing Adjustment shall be made. This can be expressed by the formula:

If the value of (MRA-BCR)/BCR is more than +5% or less than -5%, a reimbursement
payment for that Quarter Period shall be made as provided in paragraph 17.3.1 or
17.3.2.

17.3 Calculating Currency Pricing Adjustment (“CPA”). The Reimbursement amount
calculation is per the formula and definitions below:

17.3.1 Negative CPA. If the value of (MRA-BCR)/BCR is less than—5% (Negative
value); the US dollar has depreciated in relation to the New Taiwan dollar and
therefore a payment shall be made by Company to Contractor on the terms and
conditions of this Agreement Since this is a risk sharing arrangement, only half
of the currency change percentage is to be incorporated into the CPA. This can
be expressed by the formula:

CPA = ((MRA-BCR)/BCR)/2

, where CPA is a negative percentage

17.3.2 Positive CPA. If the value of (MRA-BCR)/BCR is more than 5% (Positive
value) ; the US dollar has appreciated in relation to the New Taiwan dollar and
therefore a payment shall be made by Contractor to Company on the terms and
conditions of this Agreement. Since this is a risk sharing arrangement, only
half of the currency change percentage is to be incorporated into the CPA. This
can be expressed by the formula:

CPA = ((MRA-BCR)/BCR)/2; where CPA is a positive percentage

17.4 Quarterly Payment Calculation.

17.4.1 Quarterly Process. At the end of each Quarter Period for which payment is
required to be made pursuant to paragraph 17.3.1 or 17.3.2, Contractor will
prepare a report of all Product billings during the Quarter Period that qualify
for such payment as provided in paragraph 17.4.3 (“Eligible Sales”). Contractor
will also prepare an invoice equal to the Currency Pricing Adjustment (CPA)
times the Eligible Sales during the Quarter Period. Payment will be made
according to the payment terms in effect at the time. The calculation will be
presented to both parties for approval for compliance with the terms of this
section 17 on a quarterly basis.

 

   Page 25 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

17.4.2 Quarterly Payment. If the CPA is negative for a Quarter Period in which a
payment is required by paragraph 17.3.1, the payment shall be made by Company to
Contractor. If the CPA is positive for a Quarter Period in which a payment is
required by paragraph 17.3.2, the payment shall be made by Contractor to
Company. The formula for calculating the quarterly payment is expressed as:

Quarterly Payment = CPA x Eligible Sales

17.4.3 Eligible Sales. All shipments of Product that occur during the quarter
under this Product Agreement are qualified as Eligible Sales, except for those
that are exempt for one of two reasons:

(1) New Product for which purchases started since the last Annual Administrative
Procedures (see paragraph 17.5). There was no new Product as of the effective
date of this Agreement.

(2) Product for which new prices have been negotiated (“Negotiated Product”)
since the last Annual Administrative Procedures (see paragraph 17.5). There was
no Negotiated Product as of the effective date of this Agreement.

When the Annual Administrative Procedures are conducted as outlined in paragraph
17.5, all of the Product that was formerly exempted under this provision will be
considered Eligible Sales for future periods, unless it is excluded in the
future pursuant to clause (2) of this paragraph.

17.5       Annual Administrative Procedures. The Parties will seek to minimize
the administrative requirements necessary to carry out the provisions for the
updating of selling price lists (the “Annual Price Adjustment”) and the Base
Conversion Rate (collectively, the “Annual Administrative Procedures”). The
Annual Procedures may change these from time to time as mutually agreed upon.
Unless agreed to by the Parties, these procedures will only be required once a
year, in the month of August, after the Most Recent Average and the Currency
Price Adjustment for the Fourth Quarter Period have been determined. At such
time, the following actions are required to bring future transactions in line
with actual cost:

17.5.1 Update the Selling Price Lists. The Currency Pricing Adjustment for the
Fourth Quarter Period shall be applied to the current selling price list to
determine the Annual Price Adjustment applicable to future Purchase Orders. The
adjusted prices will be the new price list. New part numbers and those that have
been negotiated since July 31 of the preceding year will not be adjusted. For
example, at September 1, 2012, there will not be an adjustment of prices for
parts introduced, or for which prices were negotiated, after July 31, 2011). The
formula for adjusting the price list is expressed as:

Adjusted Price = Current Price x (1-CPA)

 

   Page 26 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

17.5.2 Update the Purchase Orders. Purchase orders for the new Fiscal Year
(starting September 1) shall reflect the updated selling prices, so that
transactions occurring during future periods reflect the determination of the
Currency Price Adjustments that took place for the Fourth Quarter Period.

17.5.3 Leftover Purchase Orders. There may be some Purchase Orders accepted by
Contractor prior to a new Fiscal Year that are delivered to the Company after
commencement of such new Fiscal Year (“Leftover Purchase Orders”). These will be
segregated and treated separately by using the prior year’s BCR. They will not
be double counted by being included with the current year’s transactions.
Contractor will after the end of the first quarter of such new Fiscal Year,
namely November 30, calculate and accumulate the amounts of currency conversion
loss subject to paragraph 17.1 hereof as well as other terms of this Agreement,
if applicable, for such Purchase Orders. In such case a credit or debit note
will be issued by Contractor and Company will accept such credit or debit note
if the credit or debit amount is correctly calculated and accumulated by
paragraph 17.1 and other applicable terms hereof. After the first quarter, any
remaining Purchase Orders from the prior year that are not yet delivered will be
cancelled and replaced with new Purchase Orders that have been adjusted per the
Annual Administrative Procedures; provided, however, that any such cancellation
and replacement is for administrative convenience and shall not be a waiver of
any rights arising from non-performance of the cancelled and replaced Purchase
Order.

17.5.4 Update the Base Conversion Rate. The Base Conversion Rate will remain the
same ratio until such time as it is updated by the Annual Administrative
Procedures. The new Base Conversion Rate will be the Most Recent Average for the
Fourth Quarter Period. This can be expressed by the formula:

New BCR = MRA for Q4

18.      Indemnification

18.1 Contractor’s Indemnification: Contractor shall indemnify Company and its
Affiliates (including their officers, directors, employees and agents) against,
and hold harmless from and against, any and all claims, actions, causes of
action, arbitrations, proceedings, losses, damages, liabilities, judgments and
expenses (including without limitation, reasonable attorneys’ fees)
(“Indemnified Amounts”) incurred by Company or any of its Affiliates as a result
of (i) any material error, inaccuracy, breach or misrepresentation in any of the
representations and warranties made by Contractor in this Agreement; (ii) any
claim or allegation that Contractor or any of its contractors, representatives
and agents, have not fully discharged all obligations under labor laws as set
forth in section 15; (iii) any dispute with a subcontractor, employee,
independent contractor, manufacturer, agent or supplier; (iv) the operation by
Contractor of the Factory during the term of this Agreement; and (v) any
Manufacture Defect. Company shall be entitled to recover its reasonable and
necessary attorneys’ fees and litigation expenses incurred in connection with
successful enforcement of its rights under this paragraph 18.1. Any liability
under this paragraph 18.1 of Contractor shall be limited in the aggregate to a
maximum amount equal to (i) with respect to claims based on a Manufacture
Defect, the price paid by Company to Contractor for the Finished Goods (Value
Added) subject to such claim and (ii) with respect to claims based on the
performance of any services hereunder (as covered in section 4), the price paid
by Company for such services.

 

   Page 27 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

18.2          Company’s Indemnification: Company shall indemnify Contractor and
its Affiliates (including their officers, directors, employees and agents)
against, and hold harmless from and against, any and all Indemnified Amounts
incurred by Contractor or any of its Affiliates as a result of; (i) any material
error, inaccuracy, breach or misrepresentation in any of the representations and
warranties made by Company in this Agreement; (ii) any dispute with a
subcontractor, employee, independent contractor, agent or supplier (including
Approved Vendors) related in any way to this Agreement; and (iii) any Products
and its design (other than a Manufacture Defect). Contractor shall be entitled
to recover its reasonable and necessary attorneys’ fees and litigation expenses
incurred in connection with successful enforcement of its rights under this
paragraph 18.2.

18.3          Limitation on Claims: In no event shall either Party be liable to
the other on any claims arising under or related to this Agreement for
consequential, exemplary or punitive damages.

19.      Termination.

19.1          Term. Subject to paragraph 19.2, and 19.3, this Agreement shall be
effective for two (2) years from the date first set forth above, and continue in
effect unless either Party shall give at least 360 days prior written notice of
termination to the other Party, in which event this Agreement shall terminate as
of the date specified in such notice.

19.2          Early Termination. This Agreement shall terminate prior to the
expiration of its term as follows::

19.2.1 Material Breach: Either Party may terminate this Agreement by giving
notice in writing to the other Party in the event the other Party is in material
breach of this Agreement and shall have failed to cure such breach within ninety
(90) days after receipt of written notice thereof from the first Party. Such
termination shall be effective upon the giving of such notice or such later date
as the notifying Party may specify in such notice.

19.2.2 Bankruptcy: This Agreement shall terminate automatically, should either
Party file a petition at any time as to its bankruptcy, be declared bankrupt,
become insolvent, make an assignment for the benefit of creditors, go into
liquidation or receivership or otherwise lose control of its business. In the
case of any such proceeding that is involuntary, the right to terminate shall
arise only if the other Party fails to have such proceeding terminated within
sixty (60) days after it is commenced.

 

   Page 28 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

19.2.3 Change in Control: Either Party may terminate, by giving written notice,
if the other Party at any time has a change in control. For purposes of this
paragraph 19.2.3, a “change in control” shall be deemed to have occurred at such
time ownership of not less than 50% of the equity securities of the other Party
changes in ownership during the term of this Agreement in a transaction or
series of related transactions, excluding from such calculation transfers that
do not change the Person in ultimate control of the other Party. Such
termination shall be effective upon the giving of such notice or such later date
as the notifying Party may specify in such notice.

19.3 Rights and Obligations on Termination.

In the event of termination of this Agreement pursuant to any part of paragraph
19.1 (expiration of its term) or any provision of paragraph 19.2 (early
termination), the Parties shall have the following rights and obligations:

19.3.1 No Release of Obligation: Termination of this Agreement shall not release
either Party from the obligation to make payment of all amounts then due and
payable or to fill Purchase Orders placed prior to termination (except that
Contractor is not obligated to fill Purchase Orders placed within 180 days prior
to the effective date of termination) if this Agreement is terminated without
cause by either party or terminated with cause by Contractor).

19.3.2 Inventory Disposition: Company will purchase from Contractor all Finished
Goods and Materials inventory necessary to fulfill Company Purchase Order(s) up
to the effective date of termination which Purchase Order(s) are not filled by
Contractor. Contractor agrees, in the event of termination to (i) not place
purchase orders for Materials to be delivered later than the effective date of
termination, (ii) terminate all open purchase orders for Materials for more than
the quantity of Product authorized by Company Purchase Order(s) for delivery up
to the effective date of termination, (iii) pursue the return for refund or
credit of Materials already received but not in Manufacture that will not be
needed, and (iv) follow all reasonable instructions to minimize the cost of such
termination to Company, including instructions concerning the minimization of
any excess inventory remaining at the effective date of termination.

19.3.2.1 Excess Inventory Disposition – Contractor Termination: If Contractor
terminates this Agreement pursuant to paragraph 19.1, Contractor will receive no
reimbursement for excess inventory that exists on the effective date of
termination.

 

   Page 29 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

19.3.2.2 Excess Inventory Disposition – Company Termination: If Company
terminates this Agreement pursuant to paragraph 19.1, Company will purchase all
Materials (except Indirect Materials) and Product inventory deemed to be excess
in accordance with this Agreement on the effective date of termination at actual
invoice cost for Materials or historical prices paid by Company to Contractor
for Product. Contractor agrees to work diligently with and follow instructions
from Company and/or agreed-to procedural changes during the 360-day period
leading up to the date of termination to minimize excess inventory at the
effective date of termination.

19.3.2.3 Excess Inventory Disposition – Termination Pursuant to Paragraph 19.2.1
or 19.2.3. In the case of termination pursuant to paragraph 19.2.1 or 19.2.3,
both Contractor and Company agree to negotiate in good faith the disposition of
any excess inventories that exist at the effective date of termination.

19.3.2.4 Excess Inventory Disposition – Termination Pursuant to Paragraph
19.2.2.: In the case of termination pursuant to paragraph 19.2.2, disposition of
excess inventory that exists on the effective date of termination shall be
treated as a termination by the Party that is the subject of the bankruptcy
proceeding pursuant to paragraph 19.1.

19.3.3 Return of Company Assets: In the event of termination under paragraph
19.1 or 19.2, Contractor shall return all of Company’s Materials, documents,
Provided Equipment and supplies via ship method requested by Company. The
shipping cost will be at the expense of Company.

19.3.4 Warranties: Contractor’s obligation under paragraph 14.5 will still be
enforced notwithstanding termination of this Agreement.

20.      Remedies.

In the event either Party breaches in any material respect any representations,
warranties or covenants hereunder or fails to comply in any material respect
with any term or requirement of this Agreement, in addition to any other
remedies the non-breaching Party shall be entitled to (a) terminate this
Agreement in accordance with paragraph 19.1.1; (b) recover any and all actual
costs, expenses and damages, (including reasonable attorneys’ fees); and/or
(c) offset any amounts due to the non-breaching Party by any actual costs and
expenses incurred by the non-breaching Party as a result of such breach or
failure to comply. Remedies herein shall not be exclusive but shall be
cumulative of any other remedy herein or under any other statute or law. Upon
such termination, none of the Parties or any other Person shall have any
liability or further obligation arising out of this Agreement except for any
liability resulting from its breach of this Agreement prior to termination,
except that the provisions of sections 21, 22, 23, and paragraphs 24.1 and 24.15
shall continue to apply.

 

   Page 30 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

21. Confidentiality.

21.1 Non-Disclosure: Neither Contractor nor its Affiliates will, directly or
indirectly, disclose or provide to any other Person any non-public information
of a confidential nature concerning the business or operations of Company or its
Affiliates, including without limitation, any trade secrets or other proprietary
information of Company or its Affiliates, known or which becomes known to
Contractor or its Affiliates as a result of the transactions contemplated hereby
or Contractor’s operation of the Factory, except as is required in governmental
filings or judicial, administrative or arbitration proceedings. In the event
that Contractor or any of its Affiliate becomes legally required to disclose any
such information in any governmental filings or judicial, administrative or
arbitration proceedings, Contractor shall, and shall cause any Affiliate to,
provide Company with prompt notice of such requirements so that Company may seek
a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, Contractor shall, and shall
cause any Affiliate to, furnish only that portion of the information that
Contractor or its Affiliate, as the case may be, is advised by its counsel as
legally required, and such disclosure shall not result in any liability
hereunder unless such disclosure was caused by or resulted from a previous
disclosure by Contractor or any of its Affiliates that was not permitted by this
Agreement.

22. Intellectual Property/Data Rights.

22.1 Contractor Owned Intellectual Property: All intellectual property owned by
Contractor before October 1, 2001 (the effective date of the original Agreement
between Company and Contractor) shall remain the sole property of Contractor,
and any intellectual property developed solely by Contractor during the term of
this Agreement shall be the sole property of Contractor.

22.2 Company Owned Intellectual Property: All intellectual property owned by
Company before October 1, 2001 (the effective date of the original Agreement
between Company and Contractor) shall remain the sole property of Company, and
any intellectual property developed solely by Company during the term of this
Agreement shall be the sole property of Company.

22.3 Reverse Engineering: Contractor shall not alter, enhance or otherwise
modify the Technical Information or Technical Data, except as agreed by the
Parties in writing. Contractor shall not disassemble, decompile or reverse
engineer any of the Technical Data or prepare derivative works of any of the
Technical Data except for use in Manufacture of Product. Contractor shall not
sell, distribute, cause or allow to pass from control of Contractor to a third
party, or offer any Product or Technical Information or Technical Data of a
Product, pursuant to this Agreement, without written prior approval from
Company.

22.4 Jointly Developed Intellectual Property: All intellectual property that is
jointly developed by Contractor and Company during the term of this Agreement
shall be jointly owned (the “Joint Intellectual Property”). Contractor and
Company agree to take such actions and sign such agreements as may be necessary
to protect or perfect the other’s individual intellectual property or its joint
interest in Joint Intellectual Property and to allow the other Party to exploit
the Joint Intellectual Property in a manner not inconsistent with this
Agreement.

 

   Page 31 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

22.5 Contractor Patent Support: Contractor agrees to execute all papers and
provide requested assistance, at Company’s request and expense, during and
subsequent to its work for Company, to enable Company or its nominees to obtain
patents, copyrights, and legal protection for Joint Intellectual Property in any
country.

22.6 Company Patent Support: Company agrees to execute all papers and provide
requested assistance, at Contractor’s request and expense, during and subsequent
to its work at Contractor, to enable Contractor or its nominees to obtain
patents, copyrights, and legal protection for Joint Intellectual Property in any
country.

22.7 Use of Manufacturing Data: Contractor agrees that Company shall be entitled
to receive copies of and use all Manufacturing Data for its own benefit. Company
affirms that Manufacturing Data that constitutes Contractor’s solely owned
intellectual property shall remain Contractor’s property, subject only to
Company’s right of use provided in the preceding sentence, and shall not be
disclosed to any third party without prior written consent of Contractor.

22.8 Return of Documents, Data and Records Upon Termination: Upon termination of
this Agreement, whether by expiration, cancellation, or otherwise, Contractor
agrees to promptly deliver to a proper Company representative all data,
documents, and other records which relate to the business activities of Company,
and all other Materials and badges which are the property of Company.

22.9 License: Contractor hereby grants and agrees to grant to Company a
worldwide, non-exclusive right and license to use financial data related to
services under this Agreement, Manufacturing Data, sales data, tracking data,
reports, and other information transferred to or otherwise provided to or for
Company for its business purposes. Company agrees that all right, title and
interest in such data shall remain the property of Contractor.

23. Intellectual Property Infringement and Indemnification.

Company shall hold Contractor harmless against any expense or loss resulting
from a claim of infringement of patents, trademarks, copyrights or other
intellectual property rights arising from compliance with Company’s designs,
Specifications or instructions and Contractor shall hold Company harmless
against any expense or loss resulting from infringement of patents, trademarks,
copyrights or other intellectual property rights arising from Contractor’s
actions not necessitated by Company’s designs, Specifications or instructions.

 

   Page 32 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

24. General Provisions.

24.1 Expenses: Each Party shall pay its own expenses, including the fees and
disbursements to and of its counsel in connection with the negotiation,
preparation and execution of this Agreement and the consummation of the
transactions contemplated herein, except as otherwise provided herein.

24.2 Entire Agreement: This Agreement, including all Schedules and Exhibits
hereto, constitutes the entire Agreement of the Parties and supersedes all
previous proposals, oral or written, and all negotiations, conversation or
discussions heretofore and between the Parties with respect to the subject
matter hereof, and may not be modified, amended or terminated except by a
written instrument specifically referring to this Agreement signed by all the
Parties hereto.

24.3 Waivers and Consents: All waivers and consents given hereunder shall be in
writing. No waiver by any Party hereto of any breach or anticipated breach of
any provision hereof by any other Party shall be deemed a waiver of any other
contemporaneous, preceding or succeeding breach or anticipated breach, whether
or not similar.

24.4 Notices: All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

  If to Contractor, to:   

Jason Liu

Tai-Saw Technology Co., Ltd.

No. 3, Industrial 2nd Rd.

Ping-Chen Industrial District

Taoyuan, 324, Taiwan, R.O.C.

Facsimile: (866) 3-469-7532

E-Mail: jasonliu@mail.taisaw.com

       If to Company, to:   

Farlin Halsey

R F Monolithics

4441 Sigma Road

Dallas, TX 75244

USA

Facsimile: (972) 404-9476

E-Mail: fhalsey@rfm.com

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

   Page 33 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

24.5 Successors and Assigns: This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors,
legal representatives and assigns. No third party shall have any rights
hereunder. No assignment shall release the assigning Party.

24.6 Choice of Law: This Agreement is performable, in part, in Dallas County,
Texas, USA and, in part, in Taiwan, R.O.C., and shall be governed by and
construed in accordance with laws of the State of Texas, U.S.A, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Texas or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Texas. The United Nations Convention
On Contracts For The International Sale Of Goods shall not apply to this
Agreement.

24.7 Headings: The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

24.8 Severability: If any term or provision of this Agreement or the application
thereof to any Person or circumstance shall be deemed invalid, illegal or
unenforceable to any extent or for any reason, such provision shall be severed
from this Agreement and the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law. A provision which is valid, legal and enforceable shall be
substituted for the severed provision.

24.9 Construction: The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to a paragraph, section, exhibit or schedule shall
mean a paragraph, section, exhibit or schedule hereof, unless the context
otherwise requires. Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.

24.10 Force Majeure: Neither Party shall be liable for loss or damage or deemed
to be in breach of this Agreement if its failure to perform its obligations
results from (i) compliance with any law, ruling, order, regulation,
requirement, or instruction of any federal, state, foreign, or municipal
government or any department or agency thereof; (ii) acts of God; or
(iii) fires, strikes, embargoes, war, or riot. The Party experiencing such cause
or delay shall immediately notify the other Party of the circumstances which may
prevent or significantly delay its performance hereunder and shall use its Best
Efforts to alleviate the effects of such cause or delay. Any delay resulting
from any of these causes shall extend performance accordingly or excuse
performance, in whole or in part, as may be reasonable.

 

   Page 34 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

24.11 Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

24.12 Agency: Contractor is an independent contractor. Nothing in this Agreement
shall be construed to constitute either Party the agent of the other Party and
neither Party shall represent to any third party that it has any right or
authority to act as the agent for or otherwise to represent the other Party.

24.13 Bankruptcy: If during the term of this Agreement a petition in bankruptcy
is filed by or against Contractor, or if Contractor, as a debtor, seeks or takes
the benefit of any insolvency or debtor’s relief proceeding, or if Contractor
shall file or attempt to file an assignment for the benefit of creditors, or if
Contractor shall apply to its creditors to compound its debts, then in any such
event, Company shall have the right to decline to take further deliveries
hereunder or Company may, without prejudice to any other lawful remedy,
terminate this Agreement, and in either case, Contractor shall upon demand
deliver to Company all Provided Equipment, Materials, Finished Goods, Tools, and
Fixtures and other property of Company in Contractor’s custody. If during the
term of this Agreement a petition in bankruptcy is filed by or against Company,
or if Company, as a debtor, seeks or takes the benefit of any insolvency or
debtor’s relief proceeding, or if Company shall file an assignment for the
benefit of creditors, or if Company applies to its creditors to compound its
debts, then in any such event, Contractor may without prejudice to any other
lawful remedy, terminate this Agreement.

24.14 Assignment of Obligations: Neither Party may assign this Agreement without
the prior written consent of the other Party; provided that either Company or
Contractor may assign this Agreement to any Person acquiring all or
substantially all of assignor’s assets, and provided further, the either
Contractor or Company may enter into a collateral assignment and transfer all of
its rights and remedies hereunder to any party providing secured financing to
the assignor. In addition, Company may assign some or all of its rights under
this Agreement, with recourse to Company, to any one or more of Company’s
customers to assure performance by Company of its obligations to such customers.

24.14.1 Supply Chain Agreements: Contractor agrees to negotiate in good faith
and execute any supporting contracts necessary that relate to Company’s supply
chain agreements with its customers should any such agreements exist or come
into force during the term of this Agreement. Such support includes, without
limitation, confirming in writing to Company’s customers the provisions of
paragraphs 24.14 and 24.14.1.

24.15 Export & Import Laws/Regulations: The Parties shall comply with all
applicable Taiwan and International Export and Import laws and regulations in
the execution of this Agreement. Contractor shall execute such other agreements
and documents as Company requests, from time to time, in order to ensure
compliance with said laws.

 

   Page 35 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

24.16 Dispute Resolution

24.16.1 Negotiation: In the event of any dispute or disagreement between Parties
as to the interpretation of any provision of this Agreement (or the performance
of obligations hereunder), the matter, upon written request of either Party,
shall be referred to representatives of the Parties for decision, each Party
being represented by a senior executive officer who has no direct operational
responsibility for the matters contemplated by this Agreement. The
representatives shall promptly meet in a good faith effort to resolve the
dispute. If the representatives do not agree upon a decision within 30 calendar
days after reference of the matter to them, each of the Parties shall be free to
exercise all other remedies available to it.

24.16.2 Arbitration: Any controversy, dispute or claim arising out of or
relating in any way to this Agreement or the other agreements contemplated
hereby or the transactions arising hereunder or thereunder that cannot be
resolved by negotiation pursuant to paragraph 24.16.1 above shall be settled
exclusively by binding arbitration in Hong Kong and in accordance with the then
current Commercial Arbitration Rules of the International Chamber of Commerce.
The Parties shall endeavor to select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this contract. In
the event the Parties are unable to agree upon an arbitrator, each Party will
select an arbitrator and the arbitrators in turn shall select a third
arbitrator. The language of the arbitration will be in English. The fees and
expenses of the arbitrator(s) shall be shared equally by the Parties and
advanced by them from time to time as required; provided that at the conclusion
of the arbitration, the arbitrator(s) may award costs and expenses (including
the costs of the arbitration previously advanced and the fees and expenses of
attorneys, accountants and other experts) plus interest, to the prevailing Party
to the extent that in the judgment of the arbitrator(s) it is fair to do so. No
pre-arbitration discovery shall be permitted, except that the arbitrator(s)
shall have the power in his or her sole discretion, on application by any Party,
to order pre-arbitration examination solely of those witnesses and documents
that any other Party intends to introduce in its case-in-chief at the
arbitration hearing. The arbitrator(s) shall render his or her award within 90
days of the conclusion of the arbitration hearing. Notwithstanding anything to
the contrary provided in paragraphs 24.16.1 and 24.16.2 and without prejudice to
the above procedures, either Party may apply to any court of competent
jurisdiction for temporary injunctive or other provisional judicial relief if
such action is necessary to avoid irreparable damage or to preserve the status
quo until such time as the arbitration panel is convened and available to hear
such Party’s request for temporary relief. The award rendered by the arbitrator
shall be final and not subject to judicial review and judgment thereon may be
entered in any court of competent jurisdiction. Any monetary award will be made
and payable in U.S. dollars free of any tax or other deduction.

 

   Page 36 of 37    Initials: TST ____       RFM ____



--------------------------------------------------------------------------------

24.17 English Controlling: For purposes of convenience, this Agreement may be
translated, but the English version of this Agreement (and any schedules and
exhibits hereto) will control for all purposes. In case of a conflict in meaning
between the two versions, the Parties are responsible for performing in
accordance with the English version hereof.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

RF MONOLITHICS, INC.

  

TAI-SAW TECHNOLOGY CO., LTD.

    Farlin Halsey        

(Printed Name)

  

    Jason Liu        

(Printed Name)

    /s/ Farlin Halsey        

(Signature)

  

    /s/ Jason Liu        

(Signature)

    President & CEO        

(Title)

  

    President        

(Title)

    March 29, 2012        

(Date)

  

    March 5, 2012        

(Date)

 

 

   Page 37 of 37    Initials: TST ____       RFM ____